Title: To James Madison from Harry Toulmin, 20 December 1803
From: Toulmin, Harry
To: Madison, James



Dear Sir
Frankfort, 20th Decr. 1803
I feel myself much indebted to you for your favour of October the 7th and for the intimation which you are pleased to give that the offer of my services in making enquiries relative to the country lately acquired by the United States could not fail of being acceptable. Much discordancy of sentiment I find prevails on the course which ought to be taken relative to the purchased territory: but I am very happy in the expectation which present appearances lead us to entertain, that force will not be necessary to secure the acquisition. In Kentucky, however, we shall be ready, I hope, for any event. On receiving the application from the war office, the Governor of this commonwealth immediately issued orders to the commandants of regiments, to enroll their several quotas of the troops which were to be in readiness from this country, and I wrote at the same time, by his directions to all the Captains & subalterns, endeavouring to stimulate them to active exertions. Returns have been received from a considerable proportion of them and I have the pleasure to find that a sufficient number of volunteers have in a variety of instances, tendered their services: and I persuade myself that the proposition of our legislature to give every volunteer who decends the Mississippi 150 acres of vacant land will render the number greater than will be wanted.
It has been suggested to me by friends in congress whose good offices I highly value, that as a new territory is about to be established, bounding on the lakes, it is probable I might obtain an appointment in the executive or judiciary department in that country. This I should chearfully accept, though for some reasons I might give a preference to the Louisiana country: or if permanent arrangements there, should be suspended till another session, and commissioners should be appointed to explore that country, I should feel happy in being employed in that line, and of affording thereby to government a medium of judging whether the attention & ability which may be exercised were such as to merit more permanent confidence.
Believe me, Sir, that I feel some reluctance in suggesting these wishes, having been in the habit of considering it as most truly laudable and republican to suppress an anxiety for public employment: but one cannot altogether check the emotions of honest ambition, especially when entertaining the flattering, perhaps too flattering, and, it may be, unfounded idea, that it may be in one’s power to render some service to the community.
I pray you to pardon this intrusion. I know from your situation, that so many applications must be made to you, as to be often times tiresome & perhaps disgusting, and I cannot request that any of that time which is so precious to the public, should be lost in replying to, dear sir, your obliged & very respectfl. servt.
Harry Toulmin.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Toulmin”). Docketed by Jefferson: “Toulmin Harry for appmt. Detroit.”



   
   Letter not found.



   
   On 24 Nov. 1803 the Kentucky General Assembly passed a resolution granting “each non-commissioned officer and private” enrolled in the volunteer militia who should “actually descend the river Mississippi” and serve out his time, unless previously discharged, a warrant for 150 acres of land in addition to other pay and emoluments. The Senate approved the resolution on 26 Nov. 1803 (Frankfort Palladium, 26 Nov. 1803; “Journal of the Senate of the Commonwealth of Kentucky,” 1803–4 [Records of the States of the United States of America (DLC microfilm ed., Ky. A.1a, reel 1)], p. 36).


